Citation Nr: 0519197	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and her mother testified before the undersigned 
at a Board videoconference hearing in January 2005.  A 
transcript of that hearing has been associated with the 
claims folder.  

The Board notes that the veteran submitted a notice of 
disagreement with the RO's November 2002 and April 2003 
rating decisions that denied an increased disability rating 
for service-connected psoriasis.  However, review of the 
claims folder fails to disclose submission of a timely 
substantive appeal after the RO issued a statement of the 
case in February 2004.  Therefore, the issue of an increased 
disability rating for psoriasis is not currently before the 
Board.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: postoperative residuals of L4-5 spinal fusion 
with restricted motion and possible lumbar radiculopathy, 
rated as 60 percent disabling; mood disorder secondary to 
chronic pain syndrome, rated as 30 percent disabling; left 
hip arthralgia, rated as 10 percent disabling; and psoriasis, 
rated as 10 percent disabling.  The combined service-
connected disability rating is 80 percent.  

3.  The veteran's service-connected disabilities prevent her 
from securing or following a substantially gainful 
occupation.   
CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.1, 4.3, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
The Board emphasizes that, in the event any defect in notice 
or assistance is found, given the completely favorable 
disposition of the appeal, such defect is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  If the veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  
Marginal employment is not considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of TDIU, 
marginal employment exists in circumstances including when a 
veteran's earned annual income does not exceed the 
established poverty threshold. Id.   

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

In this case, the veteran has the following service-connected 
disabilities: postoperative residuals of L4-5 spinal fusion 
with restricted motion and possible lumbar radiculopathy, 
rated as 60 percent disabling; mood disorder secondary to 
chronic pain syndrome, rated as 30 percent disabling; left 
hip arthralgia, rated as 
10 percent disabling; and psoriasis, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 80 percent.  Therefore, the percentage criteria for TDIU 
under 38 C.F.R. § 4.16(a) are met.  The remaining inquiry, 
then, is whether the veteran's service-connected disabilities 
prevent her from securing or following a substantially 
gainful occupation.  

The Board acknowledges that information provided in March 
2001 indicated that the veteran was participating in a VA 
work study program during which she worked as a file clerk at 
a VA Outpatient Clinic, averaging about five hours a day or 
about 22 hours a week.  However, the veteran argues that the 
information provided did not describe the days she missed 
from work or the duties she could not perform as a result of 
her disability.  During the January 2005 Board hearing, she 
testified that the lumbar and hip pain made it difficult for 
her walk, sit, or lift, that the pain medication left her 
unable to concentrate, and that she was constantly depressed.  
The veteran added that she had been refused going back to 
school or continuing in her work-study program; she had not 
earned any income since that time.  The work-study program 
was for between 10 and 20 hours a week and paid minimum wage.

Review of the claims folder discloses that, in February 2002, 
as part of her VA vocational rehabilitation program, the 
veteran underwent an Employment Feasibility Evaluation 
through a private contractor.  The evaluator concluded at 
that time that the veteran was not a viable candidate for 
further education or employment due to her significant 
disabilities, including chronic pain with possible side 
effects from medication and a psychiatric disability.  
Moreover, the examiner from the March 2003 VA orthopedic 
examination stated that the veteran had severe lumbar pain 
and consequently had difficulty even ambulating.  She took 
very strong pain medications.  The examiner indicated that 
the disability "would make this veteran basically 
unemployable for VA purposes."       

The Board finds that this evidence supports a finding of 
TDIU.  38 C.F.R. § 4.3.  The veteran has been determined to 
be unemployable, by both a medical professional and 
vocational professional, as a result of her service-connected 
disabilities.  There is no evidence that her part-time, 
minimum wage income from the work-study program resulted in 
annual income exceeding the poverty threshold.  The veteran 
has not earned any income since her work-study participation 
was terminated.  The Board is satisfied that the veteran's 
service-connected disabilities prevent her from securing or 
following substantially gainful employment.  38 C.F.R. § 
4.16.  Accordingly, the appeal is granted.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, TDIU is granted.  


	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


